Opinion of the court delivered by
McGirk Judge.
The testimony is not direct and positive as to some of the property, yet we think the acts of authority exercised by the defendants over the property, in forbidding the plaintiff and the witness from removing any thing farm>was epough to justify the jury in this case, when a woman as administratrix was claimant, to say ^iere was a talking, they were physically able to have their orders obeyed; under these circumstances, they may well be considered as actually possessing the prop- or 0f the horses about the farm.
We cannot say the verdit is against law nor against evidence, and if the verdict is against the evidence it is not so such degree as to authorise us to interfere.— T . , ~ P .,, Judgment affirmed with costs.